Citation Nr: 1759464	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ)).

The Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in May 2017.  A transcript of the hearing has been associated with the claims folder.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed January 2006 rating decision, the AOJ denied the Veteran's claim of entitlement of service connection for PTSD on the basis that the Veteran did not have a valid PTSD diagnosis or sufficient service stressor information.

2.  In an unappealed October 2007 rating decision, the AOJ denied reopening of the Veteran's claim of entitlement of service connection for PTSD on the basis that the Veteran did not submit new and material evidence.

2.  The evidence associated with the claims file subsequent to the AOJ's previous denials of the Veteran's PTSD service connection claim is new and material as it raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The January 2006 and October 2007 rating decisions denying service connection for PTSD are final.  38 U.S.C. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).

2.  New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran seeks to establish service connection for an acquired psychiatric disorder, to include PTSD.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

PTSD

The Veteran claimed service connection for PTSD in June 2005.  In January 2006, upon consideration of the Veteran's service treatment records and post-service treatment records, the AOJ denied the Veteran's claim, reasoning that the claims file did not show evidence of a current diagnosis of PTSD or sufficient service stressor information.  The Veteran did not submit a notice of disagreement, or new and material evidence, within one year of notice of the denial.  Similarly, the Veteran did not appeal an October 2007 rating decision denying reopening of the claim based on a lack of new and material evidence.  Those decisions, therefore, are final.  See 38 U.S.C. §§ 5108, 7105 (2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).

VA clinic treatment records associated with the Veteran's claims file indicate that he has received treatment for depressive symptoms.  Additionally, the claims file contains lay statements of the Veteran concerning in-service incidents and his current psychiatric symptoms, including sleep disturbances, memory issues, and difficulty getting along with others.  The evidence is new, as it was not of record at the time of the prior denial.  It is also material in that it concerns the previously missing elements of service connection: a current disability and evidence of incurrence of a disease or injury in service.  The claim for service connection for PTSD is reopened.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).


ORDER

The claim for entitlement to service connection for PTSD is reopened.  To this extent only, the appeal is granted.


REMAND

With respect to the claim for an acquired psychiatric disorder, to include PTSD, the Veteran states that he was exposed to stressors during service in Vietnam.  At his May 2017 hearing, the Veteran indicated he had close encounters with bomb explosions and gunfire while spending time in a combat environment.  He also detailed an incident in which he witnessed mutilated bodies on the side of a road.

While a May 2014 VA examiner assessed the Veteran as having no mental disorder diagnosis, the Veteran asserts that his in-service stressors have resulted in symptoms of chronic sleep disturbances, bouts of anger, memory issues, and difficulty getting along with others.

Post-service VA mental health treatment records indicate the Veteran was diagnosed with major depressive disorder in September 2006 and has received treatment for related symptoms.  Additionally, a September 2006 VA mental health record noted the Veteran had a positive PTSD screen. 

In light of the Veteran's contentions, lay statements, and treatment records, the Board finds additional VA examination is needed.  Pursuant to 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary for the above issue.

Additionally, the Veteran testified that he received first VA treatment in approximately 1976 in Buffalo, New York.  He also indicated that he obtained VA treatment in Montgomery, Alabama beginning in 1996.  The Veteran's claims file does not contain VA treatment records dating back to the specified years.  Upon remand, any outstanding VA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder all outstanding VA treatment records.  In particular, obtain any outstanding records from the VA facility in Buffalo, New York dating back to 1976; and any outstanding records from the VA facility in Montgomery, Alabama dating back to 1996.  All attempts to obtain records should be documented in the claims folder.

2.  Afford an appropriate VA examination to determine the nature and etiology of the Veteran's psychiatric disorder(s).  The examiner should provide all diagnoses and opinions according to DSM-V criteria.

Following examination and a review of the record, the VA examiner is asked to furnish an opinion with respect to the following:

a)  Identify all acquired psychiatric disorder(s) in accordance with DSM-V criteria.

If the examiner determines that the Veteran does not meet the DSM-V criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the Veteran's treatment history, to include a September 2006 diagnosis of major depressive disorder and the September 2006 positive PTSD screen

b)  Then, with regard to each such diagnosed disorder other than PTSD since service (even if currently asymptomatic), the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such acquired psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s), including whether stressor is based on a fear of hostile/terrorist activity.  

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale must be given for each opinion expressed.

3.  If PTSD is diagnosed, conduct any appropriate development to corroborate the claimed stressor(s).  Please note that the Veteran provided additional details of his claimed stressors at the May 2017 hearing.

4.  Upon completion of all development, readjudicate the appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the Veteran and his representative an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


